Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the amendments filed June 21, 2122.  Claims 1-2 are amended.  Claims 3 and 4 are new.  Claims 1-4 are pending. 

Claim Objections
Claims 3 objected to because of the following informalities:  Claim 3 is designated as “currently amended” but is a “new” claim presented for the first time in the current amendments.  Appropriate correction is required. 

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The limitations of estimating a number of people near each access point and displaying optimal evacuation route for each access point on the stations within the range of each access point change the scope of the claim and necessitate a new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable Kumar et al. United States Patent Application Publication No.  2013/0024106 in view of Connell II WO 2019/159106.

As per claim 1, Kumar teaches a computer-implemented method in a Wi-Fi controller device implemented at least partially in hardware and communicatively coupled to a plurality of access points on a data communication network which are in turn coupled to a plurality of wireless stations on a Wi-Fi portion of the data communication network, the method for emergency evacuation routing through access points on a data communication network [wireless access point and devices and central station (pp10-12); map shown to each gas detector (pp 0016)],
the method comprising the steps of: configuring a layout of emergency exits for a building being monitored and access point locations within the building layout [map of the protected area and reference points (pp 22-26); gas detectors (pp 0027-0028)];
detecting an emergency that requires evacuation of people from the building from an emergency system associated with the building [determining location of a threat (pp 21)];
generate an optimal evacuation route from each access point based on the density map and the building layout [identifying closest and safest exit 40 (pp 22, pp 0029) map with a route (pp 0030, 0032)]; and
displaying the optimal evacuation route for each AP on the stations within range of each AP [superimpose map on each AP (pp 0016, 27-28); people are routed (pp 0029)].  
Kumar does not explicitly teach generating a density map from a number of stations within radio range of each access point and estimating a number of people near each access point based on the number of stations.
However, in analogous art, Connell teaches generating a density map from a number of stations within radio range of each access point and estimating a number of people near each access point based on the number of stations [generate occupancy information (pp 0044) including occupancy density (pp 0047) by using a occupancy sensor (pp 0049); identify key areas and locations (pp 0070); mapping process generates mapping (pp 0071-0072); access point of building (pp 0061-0077)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of the optimal route of Kumar with the estimating number of people of Connell.  A person of ordinary skill in the art would have been motivated to do this to efficiently route occupants to safest and closest exit (Kumar pp 0030).

Claims  2 and 3 are rejected under the same rationale as claim 1 as it does not further limit or define over the claim.
As per claim 4, Kuman in view of Connell teaches wherein the density map includes stations that are not connected (Kumar: triangulating location from signal readings to determine a location (pp 0023, 0026)]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457


/UZMA ALAM/             Primary Examiner, Art Unit 2457